EXHIBIT 10.4
 
AMENDMENT TO PLEDGE AND ESCROW AGREEMENT


THIS AMENDMENT TO THE PLEDGE AND ESCROW AGREEMENT (this “Amendment”) is made as
of April 22, 2008, by and among Montgomery Equity Partners Ltd. (“Montgomery”),
InVeritas Medical Diagnostics, Inc. (the “Company”) and David Gonzalez, Esq., as
escrow agent (the "Escrow Agent").


W I T N E S S E T H   T H A T:


WHEREAS, Triumph Small Cap Fund, Inc. (“Triumph”) and Montgomery entered into a
Purchase and Assignment Agreement dated as of December 18, 2007 (the “Assignment
Agreement”) pursuant to which Montgomery agreed to conditionally assign,
transfer and sell its rights as a holder of certain 18% Secured Convertible
Debentures (the “Debentures”) under (a) the Securities Purchase Agreement
between Montgomery and InVeritas Medical Diagnostics, Inc. (“InVeritas”) dated
as of September 7, 2005, (b) the Investor Registration Rights Agreement, dated
September 7, 2005, between InVeritas and Montgomery (the "Registration Rights
Agreement"), (c) the Security Agreement, dated September 7, 2005, between
InVeritas and Montgomery (“Security Agreement”), (d) the Pledge and Escrow
Agreement dated September 7, 2005, by and among InVeritas, Montgomery and David
Gonzalez (the “Pledge Agreement”) (collectively, the "Transaction Documents");


WHEREAS, the Assignment Agreement provided that in the event that the closing of
that certain Stock Purchase Agreement among the Company and Medical Diagnostic
Innovations Ltd, dated December 18, 2007 (the “Stock Purchase Agreement”) was
not consummated on or before February 16, 2008, the Assignment Agreement would
become null and void;


WHEREAS, Triumph, as the assignee of Montgomery, on December 18, 2007, declared
an event of default under the Debentures and the Pledge Agreement, as such term
is defined, in the Pledge Agreement were declared to be issued and outstanding
shares of the Company.


WHEREAS, the closing of the Stock Purchase Agreement did not occur on or before
February 16, 2008 and consequently, the Assignment Agreement, and Triumph’s
declaration of an event of default, became null and void.


WHEREAS, the parties hereto wish to have the Pledged Shares deposited into
escrow to be held in accordance with the terms of the Pledge Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:


1.           Concurrently with the execution and delivery of this Amendment, the
Pledged Shares shall be delivered to the Escrow Agent and held pursuant to the
terms and conditions of the Pledge Agreement.


2.           As amended hereby, the Pledge Agreement shall remain in full force
and effect.


 
1

--------------------------------------------------------------------------------

 
 
3.           The validity, interpretation and performance of this Amendment
shall be determined in accordance with the laws of the State of New Jersey
applicable to contracts made and to be performed wholly within that state except
to the extent that Federal law applies.  The parties hereto agree that any
disputes, claims, disagreements, lawsuits, actions or controversies of any type
or nature whatsoever that, directly or indirectly, arise from or relate to this
Amendment, including, without limitation, claims relating to the inducement,
construction, performance or termination of this Amendment, shall be brought in
the state superior courts located in Hudson County, New Jersey or Federal
district courts located in Newark, New Jersey, and the parties hereto agree not
to challenge the selection of that venue in any such proceeding for any reason,
including, without limitation, on the grounds that such venue is an inconvenient
forum.  The parties hereto specifically agree that service of process may be
made, and such service of process shall be effective if made, pursuant to
Section 8 hereto.
 
4.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
the same instrument.
 
[Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Pledge and Escrow Amendment as of the date first above written.





 
Montgomery Equity Partners, L.P.
By Yorkville Advisors LLC
Its Investment Manager
   
 
     
By:
/s/ David Gonzalez           
Name: David Gonzalez
     
Title: Member
         

 

  InVeritas Medical Diagnostics, Inc.          
 
By:
/s/ Martin Thorp       Name: Martin Thorp       Title: Chief Financial Officer  
                    /s/ David Gonzalez      
Name: David Gonzalez, Esq.
         

 
 
 
 
 
3